            Case 2:18-cv-01543-JLR Document 239 Filed 05/15/20 Page 1 of 3



 1                                                                   The Honorable James L. Robart
 2

 3

 4

 5

 6

 7

 8                          UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF WASHINGTON AT SEATTLE
 9

10
        BOMBARDIER, INC.,                                  NO.     2:18-cv-01543-JLR
11
               Plaintiff,                                  NOTICE OF APPEARANCE
12
               v.
13
        MITSUBISHI AIRCRAFT CORPORATION,
14
        MITSUBISHI AIRCRAFT CORPORATION
15      AMERICA INC., AEROSPACE TESTING
        ENGINEERING & CERTIFICATION INC.,
16      MICHEL KORWIN-SZYMANOWSKI,
        LAURUS BASSON, MARC-ANTOINE
17      DELARCHE, CINDY DORNÉVAL, KEITH
        AYRE, AND JOHN AND/OR JANE DOES
18
        1-88,
19
               Defendants.
20

21          PLEASE TAKE NOTICE that effective immediately, James P. Savitt and Jacob P.

22   Freeman of SAVITT BRUCE & WILLEY LLP hereby appear on behalf of Defendant Cindy

23   Dornéval in this matter.

24          Copies of all documents and pleadings with regard to this litigation, with the exception

25   of original process, are to be served on the undersigned counsel.

26

27
                                                                          SAVITT BRUCE & WILLEY LLP
      NOTICE OF APPEARANCE - 1
                                                                          1425 Fourth Avenue Suite 800
      No. 2:18-cv-01543-JLR
                                                                         Seattle, Washington 98101-2272
                                                                                  (206) 749-0500
          Case 2:18-cv-01543-JLR Document 239 Filed 05/15/20 Page 2 of 3



 1         DATED: May 15, 2020.
 2
                                  SAVITT BRUCE & WILLEY LLP
 3

 4
                                  By      s/James P. Savitt
 5                                By      s/Jacob P. Freeman
                                       James P. Savitt, WSBA #16847
 6                                     Jacob P. Freeman, WSBA #54123
                                       1425 Fourth Avenue Suite 800
 7                                     Seattle, Washington 98101-2272
                                       Telephone: 206.749.0500
 8
                                       Facsimile: 206.749.0600
 9                                     Email: jsavitt@sbwLLP.com
                                       Email: jfreeman@sbwLLP.com
10
                                  Attorneys for Defendants Keith Ayre,
11                                Marc-Antoine Delarche and Cindy Dornéval
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
                                                            SAVITT BRUCE & WILLEY LLP
     NOTICE OF APPEARANCE - 2
                                                            1425 Fourth Avenue Suite 800
     No. 2:18-cv-01543-JLR
                                                           Seattle, Washington 98101-2272
                                                                    (206) 749-0500
             Case 2:18-cv-01543-JLR Document 239 Filed 05/15/20 Page 3 of 3



 1                                    CERTIFICATE OF SERVICE

 2          The undersigned hereby certifies that on May 15, 2020 I electronically filed the

 3   foregoing document with the Clerk of Court using the CM/ECF system which will send

 4   notification of such filing to all counsel of record.

 5          I declare under penalty of perjury under the laws of the United States of America that

 6   the foregoing is true and correct.

 7          Dated this 15th day of May, 2020 at Seattle, Washington.

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
                                                                        SAVITT BRUCE & WILLEY LLP
      CERTIFICATE OF SERVICE
                                                                        1425 Fourth Avenue Suite 800
      No. 2:18-cv-01543-JLR
                                                                       Seattle, Washington 98101-2272
                                                                                (206) 749-0500
